Exhibit 10.4

EXECUTION COPY

 

--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY AGREEMENT

dated as of March 9, 2007

by and among

CERTAIN SUBSIDIARIES OF CARROLS CORPORATION,

as Subsidiary Guarantors,

in favor of

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I DEFINED TERMS

   1

SECTION 1.1

   Definitions    1

SECTION 1.2

   Other Definitional Provisions    2

ARTICLE II GUARANTY

   2

SECTION 2.1

   Subsidiary Guaranty    2

SECTION 2.2

   Bankruptcy Limitations on Subsidiary Guarantors    3

SECTION 2.3

   Agreements for Contribution    3

SECTION 2.4

   Nature of Subsidiary Guaranty    5

SECTION 2.5

   Waivers    6

SECTION 2.6

   Modification of Loan Documents, etc.    7

SECTION 2.7

   Demand by the Agent    8

SECTION 2.8

   Remedies    8

SECTION 2.9

   Benefits of Subsidiary Guaranty    8

SECTION 2.10

   Termination; Reinstatement    9

SECTION 2.11

   Payments    9

ARTICLE III REPRESENTATIONS AND WARRANTIES

   10

SECTION 3.1

   Organization; Power; Qualification    10

SECTION 3.2

   Authorization of Agreement; Enforceability    10

SECTION 3.3

   Title; Liens    10

SECTION 3.4

   Litigation    10

SECTION 3.5

   Solvency    11

ARTICLE IV MISCELLANEOUS

   11

SECTION 4.1

   Notices    11

SECTION 4.2

   Amendments in Writing    11

SECTION 4.3

   Expenses; Indemnification; Waiver of Consequential Damages, etc.    11

SECTION 4.4

   Right of Set-off    12

SECTION 4.5

   Governing Law; Jurisdiction; Venue; Service of Process    12

SECTION 4.6

   Waiver of Jury Trial    13

SECTION 4.7

   No Waiver by Course of Conduct, Cumulative Remedies    13

SECTION 4.8

   Successors and Assigns    14

SECTION 4.9

   Survival of Indemnities    14

SECTION 4.10

   Titles and Captions    14

SECTION 4.11

   Severability of Provisions    14

SECTION 4.12

   Counterparts, Integration and Effectiveness    14

SECTION 4.13

   Advice of Counsel, No Strict Construction    14

SECTION 4.14

   Acknowledgements    15

SECTION 4.15

   Releases    15

SECTION 4.16

   Additional Subsidiary Guarantors    15

 

i



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY AGREEMENT (as amended, restated, supplemented or otherwise
modified, this “Subsidiary Guaranty” or this “Agreement”), dated as of March 9,
2007, is made by certain Subsidiaries of CARROLS CORPORATION, a Delaware
corporation, who are or may become a party hereto (such Subsidiaries,
collectively, the “Subsidiary Guarantors”, each, a “Subsidiary Guarantor”), in
favor of WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent (in such
capacity, the “Agent”) for the ratable benefit of itself and the Secured
Parties.

STATEMENT OF PURPOSE

Pursuant to the terms of the Loan Agreement dated as of even date herewith (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”) by and among Carrols Corporation, a Delaware corporation, as
borrower (the “Borrower”), the financial institutions who are or may become
party thereto (the “Lenders”) and the Agent, the Lenders have agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein.

The Borrower and the Subsidiary Guarantors, though separate legal entities,
comprise one integrated financial enterprise, and all extensions of credit to
the Borrower will inure, directly or indirectly to the benefit of each of the
Subsidiary Guarantors.

It is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Loan Agreement that
the Subsidiary Guarantors shall have executed and delivered this Subsidiary
Guaranty to the Agent, for the ratable benefit of itself and the Secured
Parties.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the Agent
and the Lenders to enter into the Loan Agreement and to induce the Lenders to
make their respective extensions of credit to the Borrower thereunder, the
Subsidiary Guarantors hereby agree with the Agent, for the ratable benefit of
itself and the Secured Parties, as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1 Definitions. The following terms when used in this Subsidiary
Guaranty shall have the meanings assigned to them below:

“Applicable Insolvency Laws” means all Legal Requirements governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other “avoidance” provisions of Title 11 of the United States Code, as
amended or supplemented).

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

“Parent” means Carrols Restaurant Group, Inc., a Delaware corporation.

 

1



--------------------------------------------------------------------------------

“Secured Parties” means the Agent, each Lender and any counterparty to an
Interest Rate Risk Agreement that is a Lender or an Affiliate of a Lender at the
time such Interest Rate Risk Agreement is executed.

“Subsidiary Guaranty” means this Subsidiary Guaranty Agreement, as amended,
restated, supplemented or otherwise modified.

SECTION 1.2 Other Definitional Provisions. Capitalized terms used and not
otherwise defined in this Subsidiary Guaranty including the preambles and
recitals hereof shall have the meanings ascribed to them in the Loan Agreement.
In the event of a conflict between capitalized terms defined herein and in the
Loan Agreement, the Loan Agreement shall control. The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this
Subsidiary Guaranty shall refer to this Subsidiary Guaranty as a whole and not
to any particular provision of this Subsidiary Guaranty, and Section references
are to this Subsidiary Guaranty unless otherwise specified. The meanings given
to terms defined herein shall be equally applicable to both the singular and
plural forms of such terms. Where the context requires, terms relating to the
Collateral or any part thereof, when used in relation to a Subsidiary Guarantor,
shall refer to such Subsidiary Guarantor’s Collateral or the relevant part
thereof.

ARTICLE II

GUARANTY

SECTION 2.1 Subsidiary Guaranty. Each Subsidiary Guarantor hereby, jointly and
severally with the other Subsidiary Guarantors, unconditionally guarantees to
the Agent for the ratable benefit of itself and the Secured Parties, and their
respective permitted successors, endorsees, transferees and assigns, the prompt
payment and performance of:

(a) all Obligations of the Borrower; and

(b) all liabilities and obligations of the Parent and each of its Subsidiaries
with respect to overdrafts, returned items and related liabilities and all
indemnification obligations under the Loan Documents now or hereafter owing by
any such Person to the Agent or any Lender arising from or in connection with
treasury, depositary or cash management services or in connection with any
automated clearinghouse transfer of funds for the benefit of such Person, in
each case, whether primary or secondary (whether by way of endorsement or
otherwise), whether now existing or hereafter arising, whether or not from time
to time reduced or extinguished (except by payment thereof) or hereafter
increased or incurred, whether enforceable or unenforceable as against the
Borrower, whether or not discharged, stayed or otherwise affected by any
Applicable Insolvency Law or proceeding thereunder, whether created directly
with the Agent or any Secured Party or acquired by the Agent or any Secured
Party through assignment or endorsement or otherwise, whether matured or
unmatured, whether joint or several, as and when the same become due and payable
(whether at maturity or earlier, by reason of acceleration, mandatory repayment
or otherwise), in accordance with the terms of any such instruments evidencing
any such obligations, including all renewals, extensions or modifications
thereof (all Obligations of the Borrower, including all of the foregoing being
hereafter collectively referred to as the “Guaranteed Obligations”).

 

2



--------------------------------------------------------------------------------

SECTION 2.2 Bankruptcy Limitations on Subsidiary Guarantors. Notwithstanding
anything to the contrary contained in Section 2.1, it is the intention of each
Subsidiary Guarantor and the Secured Parties that, in any proceeding involving
the bankruptcy, reorganization, arrangement, adjustment of debts, relief of
debtors, dissolution or insolvency or any similar proceeding with respect to any
Subsidiary Guarantor or its assets, the amount of such Subsidiary Guarantor’s
obligations with respect to the Guaranteed Obligations shall be equal to, but
not in excess of, the maximum amount thereof not subject to avoidance or
recovery by operation of Applicable Insolvency Laws after giving effect to
Section 2.3(a). To that end, but only in the event and to the extent that after
giving effect to Section 2.3(a) such Subsidiary Guarantor’s obligations with
respect to the Guaranteed Obligations or any payment made pursuant to such
Guaranteed Obligations would, but for the operation of the first sentence of
this Section 2.2, be subject to avoidance or recovery in any such proceeding
under Applicable Insolvency Laws after giving effect to Section 2.3(a), the
amount of such Subsidiary Guarantor’s obligations with respect to the Guaranteed
Obligations shall be limited to the largest amount which, after giving effect
thereto, would not, under Applicable Insolvency Laws, render such Subsidiary
Guarantor’s obligations with respect to the Guaranteed Obligations unenforceable
or avoidable or otherwise subject to recovery under Applicable Insolvency Laws.
To the extent any payment actually made pursuant to the Guaranteed Obligations
exceeds the limitation of the first sentence of this Section 2.2 and is
otherwise subject to avoidance and recovery in any such proceeding under
Applicable Insolvency Laws, the amount subject to avoidance shall in all events
be limited to the amount by which such actual payment exceeds such limitation
and the Guaranteed Obligations as limited by the first sentence of this
Section 2.2 shall in all events remain in full force and effect and be fully
enforceable against such Subsidiary Guarantor. The first sentence of this
Section 2.2 is intended solely to preserve the rights of the Agent hereunder
against such Subsidiary Guarantor in such proceeding to the maximum extent
permitted by Applicable Insolvency Laws and neither such Subsidiary Guarantor,
the Borrower, any other Subsidiary Guarantor nor any other Person shall have any
right or claim under such sentence that would not otherwise be available under
Applicable Insolvency Laws in such proceeding.

SECTION 2.3 Agreements for Contribution.

(a) The Subsidiary Guarantors hereby agree among themselves that, if any
Subsidiary Guarantor shall make an Excess Payment (as defined below), such
Subsidiary Guarantor shall have a right of contribution from each other
Subsidiary Guarantor in an amount equal to such other Subsidiary Guarantor’s
Contribution Share (as defined below) of such Excess Payment. The payment
obligations of any Subsidiary Guarantor under this Section 2.3(a) shall be
subordinate and subject in right of payment to the Guaranteed Obligations until
such time as the Guaranteed Obligations have been paid in full, and none of the
Subsidiary Guarantors shall exercise any right or remedy under this
Section 2.3(a) against any other Subsidiary Guarantor until such Guaranteed
Obligations have been paid in full. For purposes of this Section 2.3(a):

(i) “Excess Payment” shall mean the amount paid by any Subsidiary Guarantor in
excess of its Ratable Share of any Guaranteed Obligations;

 

3



--------------------------------------------------------------------------------

(ii) “Ratable Share” shall mean, for any Subsidiary Guarantor in respect of any
payment of Guaranteed Obligations, the ratio (expressed as a percentage) as of
the date of such payment of Guaranteed Obligations of:

(A) the amount by which the aggregate present fair salable value of all of its
assets and properties exceeds the amount of all debts and liabilities of such
Subsidiary Guarantor (including probable contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder), to

(B) the amount by which the aggregate present fair salable value of all assets
and other properties of all of the Subsidiary Guarantors exceeds the amount of
all of the debts and liabilities (including probable contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of the
Subsidiary Guarantors hereunder) of the Subsidiary Guarantors;

provided, however, that, for purposes of calculating the Ratable Shares of the
Subsidiary Guarantors in respect of any payment of Guaranteed Obligations, any
Subsidiary Guarantor that became a Subsidiary Guarantor subsequent to the date
of any such payment shall be deemed to have been a Subsidiary Guarantor on the
date of such payment and the financial information for such Subsidiary Guarantor
as of the date such Subsidiary Guarantor became a Subsidiary Guarantor shall be
utilized for such Subsidiary Guarantor in connection with such payment; and

(iii) “Contribution Share” shall mean, for any Subsidiary Guarantor in respect
of any Excess Payment made by any other Subsidiary Guarantor, the ratio
(expressed as a percentage) as of the date of such Excess Payment of:

(A) the amount by which the aggregate present fair salable value of all of its
assets and properties exceeds the amount of all debts and liabilities of such
Subsidiary Guarantor (including probable contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder), to

(B) the amount by which the aggregate present fair salable value of all assets
and other properties of the Subsidiary Guarantors other than the maker of such
Excess Payment exceeds the amount of all of the debts and liabilities (including
probable contingent, subordinated, unmatured, and unliquidated liabilities, but
excluding the obligations of the Subsidiary Guarantors) of the Subsidiary
Guarantors other than the maker of such Excess Payment;

provided, however, that, for purposes of calculating the Contribution Shares of
the Subsidiary Guarantors in respect of any Excess Payment, any Subsidiary
Guarantor that became a Subsidiary Guarantor subsequent to the date of any such
Excess Payment shall be deemed to have been a Subsidiary Guarantor on the date
of such Excess Payment and the financial information for such Subsidiary
Guarantor as of the date such Subsidiary Guarantor became a Subsidiary Guarantor
shall be utilized for such Subsidiary Guarantor in connection with such Excess
Payment.

 

4



--------------------------------------------------------------------------------

Each of the Subsidiary Guarantors recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution. This Section 2.3 shall not be deemed to affect
any right of subrogation, indemnity, reimbursement or contribution that any
Subsidiary Guarantor may have under any Legal Requirement against the Borrower
in respect of any payment of Guaranteed Obligations.

(b) No Subrogation. Notwithstanding any payment or payments by any of the
Subsidiary Guarantors hereunder, or any set-off or application of funds of any
of the Subsidiary Guarantors by the Agent or any Secured Party, or the receipt
of any amounts by the Agent or any Secured Party with respect to any of the
Guaranteed Obligations, none of the Subsidiary Guarantors shall be entitled to
be subrogated to any of the rights of the Agent or any Secured Party against the
Borrower, any of the other Subsidiary Guarantors, the Parent or any other
guarantor of the Guaranteed Obligations or against any collateral security held
by the Agent or any Secured Party for the payment of the Guaranteed Obligations,
nor shall any of the Subsidiary Guarantors seek any reimbursement from the
Borrower, any of the other Subsidiary Guarantors, the Parent or any other
guarantor of the Guaranteed Obligations in respect of payments made by such
Subsidiary Guarantor in connection with the Guaranteed Obligations, until all
amounts owing to the Agent and the Secured Parties on account of the Guaranteed
Obligations are paid in full and the Revolving Loan Commitments are terminated.
If any amount shall be paid to any Subsidiary Guarantor on account of such
subrogation rights at any time when all of the Guaranteed Obligations shall not
have been paid in full or the Revolving Loan Commitments are not terminated,
such amount shall be held by such Subsidiary Guarantor in trust for the Agent,
segregated from other funds of such Subsidiary Guarantor, and shall, forthwith
upon receipt by such Subsidiary Guarantor, be turned over to the Agent in the
exact form received by such Subsidiary Guarantor (duly endorsed by such
Subsidiary Guarantor to the Agent, if required) to be applied against the
Guaranteed Obligations, whether matured or unmatured, in such order as set forth
in the Loan Agreement.

SECTION 2.4 Nature of Subsidiary Guaranty.

(a) Each Subsidiary Guarantor agrees that this Subsidiary Guaranty is a
continuing, unconditional guaranty of payment and performance and not of
collection, and that its obligations under this Subsidiary Guaranty shall be
primary, absolute and unconditional, irrespective of, and unaffected by:

(i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, the Loan Agreement or any other Loan Document or any
other agreement, document or instrument to which the Borrower or any Subsidiary
Guarantor is or may become a party;

(ii) the absence of any action to enforce this Subsidiary Guaranty, the Loan
Agreement or any other Loan Document or the waiver or consent by the Agent or
any Secured Party with respect to any of the provisions of this Subsidiary
Guaranty, the Loan Agreement or any other Loan Document;

 

5



--------------------------------------------------------------------------------

(iii) the existence, value or condition of, or failure to perfect its Lien
against, any security for or other guaranty of the Guaranteed Obligations or any
action, or the absence of any action, by the Agent or any Secured Party in
respect of such security or guaranty (including, without limitation, the release
of any such security or guaranty); or

(iv) any other action or circumstances which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor;

it being agreed by each Subsidiary Guarantor that, subject to the first sentence
of Section 2.2, its obligations under this Subsidiary Guaranty shall not be
discharged until the final indefeasible payment and performance, in full, of all
of the Guaranteed Obligations and the termination of the Revolving Loan
Commitments.

(b) Each Subsidiary Guarantor represents, warrants and agrees that its
obligations under this Subsidiary Guaranty are not and shall not be subject to
any counterclaims, offsets or defenses of any kind (other than the defense of
payment) against the Agent, any Secured Party or the Borrower whether now
existing or which may arise in the future.

(c) Each Subsidiary Guarantor hereby agrees and acknowledges that the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Subsidiary Guaranty, and all dealings between the Borrower and any of
the Subsidiary Guarantors, on the one hand, and the Agent and the Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon this Subsidiary Guaranty.

SECTION 2.5 Waivers. To the extent permitted by law, each Subsidiary Guarantor
expressly waives all of the following rights and defenses (and agrees not to
take advantage of or assert any such right or defense):

(a) any rights it may now or in the future have under any statute, or at law or
in equity, or otherwise, to compel the Agent or any Lender to proceed in respect
of the Guaranteed Obligations against the Borrower or any other Person or
against any security for or other guaranty of the payment and performance of the
Guaranteed Obligations before proceeding against, or as a condition to
proceeding against, such Subsidiary Guarantor;

(b) any defense based upon the failure of the Agent or any Secured Party to
commence an action in respect of the Guaranteed Obligations against the
Borrower, any of the other Subsidiary Guarantors, the Parent, any other
guarantor of the Guaranteed Obligations or any other Person or any security for
the payment and performance of the Guaranteed Obligations;

(c) any right to insist upon, plead or in any manner whatever claim or take the
benefit or advantage of, any appraisal, valuation, stay, extension, marshalling
of assets or redemption laws, or exemption, whether now or at any time hereafter
in force, which may delay, prevent or otherwise affect the performance by such
Subsidiary Guarantor of its obligations under, or the enforcement by the Agent
or the Secured Parties of this Subsidiary Guaranty;

 

6



--------------------------------------------------------------------------------

(d) any right of diligence, presentment, demand, protest and notice (except as
specifically required herein) of whatever kind or nature with respect to any of
the Guaranteed Obligations and waives, to the extent permitted by any Legal
Requirement, the benefit of all provisions of law which are or might be in
conflict with the terms of this Subsidiary Guaranty; and

(e) any and all right to notice of the creation, renewal, extension or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by the
Agent or any Secured Party upon, or acceptance of, this Subsidiary Guaranty.

Each Subsidiary Guarantor agrees that any notice or directive given at any time
to the Agent or any Secured Party which is inconsistent with any of the
foregoing waivers shall be null and void and may be ignored by the Agent or such
Secured Party, and, in addition, may not be pleaded or introduced as evidence in
any litigation relating to this Subsidiary Guaranty for the reason that such
pleading or introduction would be at variance with the written terms of this
Subsidiary Guaranty, unless the Agent and the Majority Lenders have specifically
agreed otherwise in writing. The foregoing waivers are of the essence of the
transaction contemplated by the Loan Agreement and the other Loan Documents and,
but for this Subsidiary Guaranty and such waivers, the Agent and Lenders would
decline to enter into the Loan Agreement and the other Loan Documents.

SECTION 2.6 Modification of Loan Documents, etc. Neither the Agent nor any
Secured Party shall incur any liability to any Subsidiary Guarantor as a result
of any of the following, and none of the following shall impair or release this
Subsidiary Guaranty or any of the obligations of any Subsidiary Guarantor under
this Subsidiary Guaranty:

(a) any change or extension of the manner, place or terms of payment of, or
renewal or alteration of all or any portion of, the Guaranteed Obligations;

(b) any action under or in respect of the Loan Agreement or the other Loan
Documents in the exercise of any remedy, power or privilege contained therein or
available to any of them at law, in equity or otherwise, or waiver or refraining
from exercising any such remedies, powers or privileges;

(c) any amendment to, or modification of, in any manner whatsoever, the Loan
Documents;

(d) any extension or waiver of the time for performance by any Subsidiary
Guarantor, the Parent, any other guarantor of the Guaranteed Obligations, the
Borrower or any other Person of, or compliance with, any term, covenant or
agreement on its part to be performed or observed under a Loan Document, or
waiver of such performance or compliance or consent to a failure of, or
departure from, such performance or compliance;

(e) the taking and holding security or collateral for the payment of the
Guaranteed Obligations or the sale, exchange, release, disposal of, or other
dealing with, any property pledged, mortgaged or conveyed, or in which the Agent
or the Secured Parties have been granted a Lien, to secure any debt of any
Subsidiary Guarantor, the Parent, any other guarantor of the Guaranteed
Obligations or the Borrower to the Agent or the Secured Parties;

 

7



--------------------------------------------------------------------------------

(f) the release of anyone who may be liable in any manner for the payment of any
amounts owed by any Subsidiary Guarantor, the Parent, any other guarantor of the
Guaranteed Obligations or the Borrower to the Agent or any Secured Party;

(g) any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of any
Subsidiary Guarantor, the Parent, any other guarantor of the Guaranteed
Obligations or the Borrower are subordinated to the claims of the Agent or any
Secured Party; or

(h) any application of any sums by whomever paid or however realized to any
Guaranteed Obligations owing by any Subsidiary Guarantor, the Parent, any other
guarantor of the Guaranteed Obligations or the Borrower to the Agent or any
Secured Party in such manner as the Agent or any Secured Party shall determine
in its reasonable discretion.

SECTION 2.7 Demand by the Agent. In addition to the terms set forth in this
Article II and in no manner imposing any limitation on such terms, if all or any
portion of the then outstanding Guaranteed Obligations are declared to be
immediately due and payable, then the Subsidiary Guarantors shall, upon demand
in writing therefor by the Agent to the Subsidiary Guarantors, pay all or such
portion of the outstanding Guaranteed Obligations due hereunder then declared
due and payable. Notwithstanding the foregoing, each Subsidiary Guarantor agrees
that, in the event of the dissolution or insolvency of the Parent, the Borrower
or any Subsidiary Guarantor, or the inability or failure of the Parent, the
Borrower or any Subsidiary Guarantor to pay debts as they become due, or an
assignment by the Parent, the Borrower or any Subsidiary Guarantor for the
benefit of creditors, or the commencement of any case or proceeding in respect
of the Parent, the Borrower or any Subsidiary Guarantor under bankruptcy,
insolvency or similar laws, and if such event shall occur at a time when any of
the Guaranteed Obligations may not then be due and payable, each Subsidiary
Guarantor will pay to the Agent, for the ratable benefit of the other Secured
Parties and their respective successors, indorsees, transferees and assigns,
forthwith the full amount which would be payable hereunder by each Subsidiary
Guarantor if all such Guaranteed Obligations were then due and payable.

SECTION 2.8 Remedies. Upon the occurrence and during the continuance of any
Event of Default, with the consent of the Majority Lenders, the Agent may, or
upon the request of the Majority Lenders, the Agent shall, enforce against the
Subsidiary Guarantors their obligations and liabilities hereunder and exercise
such other rights and remedies as may be available to the Agent hereunder, under
the Loan Agreement or the other Loan Documents or otherwise.

SECTION 2.9 Benefits of Subsidiary Guaranty. The provisions of this Subsidiary
Guaranty are for the benefit of the Agent and the Secured Parties and their
respective permitted successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between the Borrower, the Agent and the
Secured Parties, the obligations of the Borrower under the Loan Documents. In
the event all or any part of the Obligations are transferred, endorsed or
assigned by the Agent or any Secured Party to any Person or Persons as permitted
under the Loan Agreement, any reference to an “Agent”, or “Secured Party” herein
shall be deemed to refer equally to such Person or Persons.

 

8



--------------------------------------------------------------------------------

SECTION 2.10 Termination; Reinstatement

(a) Subject to clause (c) below, this Subsidiary Guaranty shall remain in full
force and effect until all the Guaranteed Obligations and all the obligations of
the Subsidiary Guarantors shall have been paid in full and the Revolving Loan
Commitments terminated.

(b) No payment made by the Borrower, any Subsidiary Guarantor, the Parent, any
other guarantor of the Guaranteed Obligations or any other Person received or
collected by the Agent or any Secured Party from the Borrower, any Subsidiary
Guarantor, the Parent, any other guarantor of the Guaranteed Obligations or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Guaranteed Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Subsidiary Guarantor hereunder
which shall, notwithstanding any such payment (other than any payment made by
such Subsidiary Guarantor in respect of the obligations of the Subsidiary
Guarantors or any payment received or collected from such Subsidiary Guarantor
in respect of the obligations of the Subsidiary Guarantors), remain liable for
the obligations of the Subsidiary Guarantors up to the maximum liability of such
Subsidiary Guarantor hereunder until the Guaranteed Obligations and all the
obligations of the Subsidiary Guarantors shall have been paid in full and the
Revolving Loan Commitments terminated.

(c) Each Subsidiary Guarantor agrees that, if any payment made by the Borrower,
the Parent, any other guarantor of the Guaranteed Obligations or any other
Person applied to the Guaranteed Obligations is at any time annulled, set aside,
rescinded, invalidated, declared to be fraudulent or preferential or otherwise
required to be refunded or repaid, or is repaid in whole or in part pursuant to
a good faith settlement of a pending or threatened claim, or the proceeds of any
Collateral are required to be refunded by the Agent or any Secured Party to the
Borrower, its estate, trustee, receiver, the Parent, any other guarantor of the
Guaranteed Obligations or any other Person, including, without limitation, any
Subsidiary Guarantor, under any Legal Requirement or equitable cause, then, to
the extent of such payment or repayment, each Subsidiary Guarantor’s liability
hereunder (and any Lien or Collateral securing such liability) shall be and
remain in full force and effect, as fully as if such payment had never been
made, and, if prior thereto, this Subsidiary Guaranty shall have been canceled
or surrendered (and if any Lien or Collateral securing such Subsidiary
Guarantor’s liability hereunder shall have been released or terminated by virtue
of such cancellation or surrender), this Subsidiary Guaranty (and such Lien or
Collateral) shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of such Subsidiary Guarantor in respect of the
amount of such payment (or any Lien or Collateral securing such obligation).

SECTION 2.11 Payments. Payments by the Subsidiary Guarantors shall be made to
the Agent, to be credited and applied to the Guaranteed Obligations in
accordance with the terms of the Loan Agreement, in immediately available
Dollars to an account designated by the Agent or at the Agent’s Principal Office
or at any other address that may be specified in writing from time to time by
the Agent.

 

9



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Agent and the Lenders to make any extensions of credit, each
Subsidiary Guarantor hereby represents and warrants that:

SECTION 3.1 Organization; Power; Qualification. Such Subsidiary Guarantor (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b) has all necessary power and authority to
conduct its business as presently conducted, and (c) is duly qualified to do
business and in good standing in all jurisdictions in which the failure to so
qualify could reasonably be expected to have a material adverse effect on the
business, condition (financial or otherwise), operations or Properties of such
Subsidiary Guarantor.

SECTION 3.2 Authorization of Agreement; Enforceability. This Subsidiary Guaranty
is a legal, valid and binding obligation of such Subsidiary Guarantor,
enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency and other similar laws and judicial decisions affecting
creditors’ rights generally and by general equitable principles. The execution,
delivery and performance of this Subsidiary Guaranty (a) have all been duly
authorized by all necessary action; (b) are within the power and authority of
such Subsidiary Guarantor; (c) do not and will not contravene or violate any
Legal Requirement applicable to such Subsidiary Guarantor or the Organizational
Documents of such Subsidiary Guarantor, the contravention or violation of which
could reasonably be expected to have a material adverse effect on the business,
condition (financial or otherwise), operations or Properties of such Subsidiary
Guarantor; (d) do not and will not result in the breach of, or constitute a
default under, any material agreement or instrument by which such Subsidiary
Guarantor or any of its Property may be bound, and (e) do not and will not
result in the creation of any Lien upon any Property of any Subsidiary
Guarantor, except in favor of Agent or as expressly contemplated therein. All
necessary permits, registrations and consents for such making and performance
have been obtained. Except as otherwise expressly stated in the Security
Documents, the Liens of the Security Documents, will constitute valid and
perfected first and prior Liens on the Property described therein, subject to no
other Liens whatsoever except Permitted Liens.

SECTION 3.3 Title; Liens. Such Subsidiary Guarantor has good and marketable
title to the Collateral pledged (or purported to be pledged) thereby pursuant to
the Security Documents, free and clear of all Liens except Permitted Liens.

SECTION 3.4 Litigation. Except as disclosed in the Parent’s or the Borrower’s
filings with the Securities and Exchange Commission on or prior to December 15,
2006, there is no litigation or administrative proceeding, to the knowledge of
any executive officer of such Subsidiary Guarantor, pending or threatened
against, nor any outstanding judgment, order or decree against, such Subsidiary
Guarantor before or by any Governmental Authority which does or could reasonably
be expected to have a material adverse effect on the business, condition
(financial or otherwise), operations or Properties of such Subsidiary Guarantor
or on the ability of such Subsidiary Guarantor to perform its respective
obligations under any Loan Document to which it is a party. Such Subsidiary
Guarantor is not in default with respect to any judgment,

 

10



--------------------------------------------------------------------------------

order or decree of any Governmental Authority where such default would have a
material adverse effect on the business, condition (financial or otherwise),
operations or Properties of such Subsidiary Guarantor.

SECTION 3.5 Solvency. Such Subsidiary Guarantor is not “insolvent,” as such term
is used and defined in (a) the Bankruptcy Code and (b) the fraudulent conveyance
statutes of the State of New York or of any jurisdiction in which any of the
Collateral may be located.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1 Notices. All notices and communications hereunder shall be given to
the addresses and otherwise made in accordance with Section 11.2 of the Loan
Agreement; provided that notices and communications to the Subsidiary Guarantors
shall be directed to the Subsidiary Guarantors, at the address of the Borrower
set forth on Schedule 1.1 of the Loan Agreement.

SECTION 4.2 Amendments in Writing. None of the terms or provisions of this
Subsidiary Guaranty may be waived, amended, supplemented or otherwise modified
except in accordance with Section 11.5 of the Loan Agreement.

SECTION 4.3 Expenses; Indemnification; Waiver of Consequential Damages, etc.

(a) Each Subsidiary Guarantor jointly and severally agrees to pay or reimburse
each Secured Party and the Agent for all its costs and expenses incurred in
connection with enforcing or preserving any rights under this Subsidiary
Guaranty and the other Loan Documents to which such Subsidiary Guarantor is a
party, including, without limitation, the reasonable fees and disbursements of
counsel (including the reasonable allocated fees and expenses of in-house
counsel) to each Secured Party and of counsel to the Agent.

(b) Each Subsidiary Guarantor agrees to pay, and to save the Agent and the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any such Subsidiary Guarantor’s delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable in connection with any of the transactions contemplated by this
Subsidiary Guaranty.

(c) Each Subsidiary Guarantor agrees to pay, and to save the Agent and the
Secured Parties harmless from any and all liabilities, obligations, losses,
damages, penalties, costs and expenses in connection with actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever with
respect to the execution, delivery, enforcement, performance and administration
of this Subsidiary Guaranty to the extent the Borrower would be required to do
so pursuant to Section 11.4 of the Loan Agreement.

(d) To the fullest extent permitted by applicable law, each Subsidiary Guarantor
shall not assert, and hereby waives, any claim against any indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages)

 

11



--------------------------------------------------------------------------------

arising out of, in connection with, or as a result of, this Subsidiary Guaranty,
any other Loan Document or any agreement or instrument contemplated hereby or
the transactions contemplated hereby or thereby. No indemnitee referred to in
this Section 4.3 shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Subsidiary Guaranty or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) All amounts due under this Section shall be payable promptly after demand
therefor.

SECTION 4.4 Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, each Secured Party and each of their respective Affiliates
is hereby authorized at any time and from time to time, without notice to any
Subsidiary Guarantor or any other Obligor (any such notice being expressly
waived by the Borrower and the other Obligors), to setoff and apply any and all
deposits (general or special, time or demand, provisional or final but excluding
the funds held in accounts clearly designated as escrow or trust accounts held
by any Subsidiary Guarantor for the benefit of Persons which are not Affiliates
of any Subsidiary Guarantor, whether or not such setoff results in any loss of
interest or other penalty, and including without limitation all certificates of
deposit) at any time held, and any other funds or Property at any time held, and
other Indebtedness at any time owing by such Secured Party or any such Affiliate
to or for the credit or the account of the Borrower or any other Obligor against
any and all of the Guaranteed Obligations irrespective of whether or not such
Secured Party will have made any demand under the Loan Agreement, this
Agreement, the Notes or any other Loan Document and although such obligations of
the Subsidiary Guarantor may be contingent or unmatured or are owed to a branch
or office of such Secured Party different from the branch or office holding such
deposit or obligated on such indebtedness. Should the right of any Secured Party
to realize funds in any manner set forth hereinabove be challenged and any
application of such funds be reversed, whether by court order or otherwise, the
Secured Parties shall make restitution or refund to the Borrower pro rata in
accordance with their (or their Affiliates’) Revolving Loan Commitments. Each
Secured Party agrees to promptly notify the Borrower, on behalf of itself and
the other Obligors, and the Agent, on behalf of the Secured Parties, after any
such setoff and application, provided that the failure to give such notice will
not affect the validity of such setoff and application. The rights of the Agent
and the Secured Parties and their respective Affiliates under this Section are
in addition to other rights and remedies (including without limitation other
rights of setoff) which the Agent or the Secured Parties may have. This Section
is subject to the terms and provisions of Sections 4.5 and 11.8 of the Loan
Agreement.

SECTION 4.5 Governing Law; Jurisdiction; Venue; Service of Process.

(a) Governing Law. This Subsidiary Guaranty shall be governed by, and construed
in accordance with, the law of the State of New York, including Section 5-1401
and Section 5-1402 of the General Obligations Law of the State of New York,
without reference to the conflicts of law principles thereof.

(b) Submission to Jurisdiction. Each Subsidiary Guarantor irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts

 

12



--------------------------------------------------------------------------------

of the State of New York sitting in the Borough of Manhattan, New York and of
the United States District Court of the Borough of Manhattan, New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Subsidiary Guaranty or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York state court
or, to the fullest extent permitted by applicable law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Subsidiary Guaranty or in any other Loan Document shall affect any right that
the Agent or any Secured Party may otherwise have to bring any action or
proceeding relating to this Subsidiary Guaranty or any other Loan Document
against any Subsidiary Guarantor or its properties in the courts of any
jurisdiction.

(c) Waiver of Venue. Each Subsidiary Guarantor irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Subsidiary Guaranty or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable Legal Requirements, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.2 of the Loan
Agreement. Nothing in this Subsidiary Guaranty will affect the right of any
party hereto to serve process in any other manner permitted by applicable law.

SECTION 4.6 Waiver of Jury Trial.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SUBSIDIARY
GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
SUBSIDIARY GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 4.7 No Waiver by Course of Conduct, Cumulative Remedies. No waiver of
any Default or Event of Default shall be a waiver of any other Default or Event
of Default. No failure on the part of Agent or any other Secured Party to
exercise and no delay in exercising,

 

13



--------------------------------------------------------------------------------

and no course of dealing with respect to, any right, power or privilege under
this Subsidiary Guaranty shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. No remedy, right or power conferred upon the Agent or any Secured
Party is intended to be exclusive of any other remedy, right or power given
hereunder or now or hereafter existing at law, in equity, or otherwise, and all
such remedies, rights and powers shall be cumulative.

SECTION 4.8 Successors and Assigns. This Subsidiary Guaranty shall be binding
upon the successors and assigns of each Subsidiary Guarantor and shall inure to
the benefit of each Subsidiary Guarantor (and shall bind all Persons who become
bound as a Subsidiary Guarantor under this Subsidiary Guaranty), the Agent and
the Secured Parties and their successors and assigns; provided that no
Subsidiary Guarantor may assign, transfer or delegate any of its rights or
obligations under this Subsidiary Guaranty without the prior written consent of
the Agent and the Secured Parties.

SECTION 4.9 Survival of Indemnities. Notwithstanding any termination of this
Subsidiary Guaranty, the indemnities to which the Agent and the Secured Parties
are entitled under the provisions of Section 4.3 and any other provision of this
Subsidiary Guaranty and the other Loan Documents shall continue in full force
and effect and shall protect the Agent and the Secured Parties against events
arising after such termination as well as before.

SECTION 4.10 Titles and Captions. Captions and section headings appearing herein
are included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this Agreement.

SECTION 4.11 Severability of Provisions. Whenever possible, each provision of
this Subsidiary Guaranty shall be interpreted in such manner as to be effective
and valid under applicable law. If any provision of this Subsidiary Guaranty
shall be invalid, illegal or unenforceable in any respect under any applicable
law, the validity, legality and enforceability of the remaining provisions of
this Subsidiary Guaranty shall not be affected or impaired thereby.

SECTION 4.12 Counterparts, Integration and Effectiveness. This Subsidiary
Guaranty may be executed in any number of counterparts, all of which taken
together shall constitute one and the same agreement and any of the parties
hereto may execute this Subsidiary Guaranty by signing any such counterpart.
This Subsidiary Guaranty and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Delivery of an executed counterpart of a signature
page of this Subsidiary Guaranty by telecopy or electronic mail shall be
effective as delivery of a manually executed counterpart of this Subsidiary
Guaranty.

SECTION 4.13 Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Subsidiary
Guaranty with its counsel. The parties hereto have participated jointly in the
negotiation and drafting of this Subsidiary Guaranty. In the event an ambiguity
or question of intent or interpretation arises, this

 

14



--------------------------------------------------------------------------------

Subsidiary Guaranty shall be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provisions of this Subsidiary
Guaranty.

SECTION 4.14 Acknowledgements. Each Subsidiary Guarantor hereby acknowledges
that:

(a) neither the Agent nor any Secured Party has any fiduciary relationship with
or duty to any Subsidiary Guarantor arising out of or in connection with this
Subsidiary Guaranty or any of the other Loan Documents, and the relationship
between the Subsidiary Guarantors, on the one hand, and the Agent and Secured
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

(b) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Subsidiary Guarantors and the Secured Parties.

SECTION 4.15 Releases. At such time as the Guaranteed Obligations shall have
been paid in full and the Revolving Loan Commitments have been terminated, this
Subsidiary Guaranty and all obligations (other than those expressly stated to
survive such termination) of the Agent and each Subsidiary Guarantor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party.

SECTION 4.16 Additional Subsidiary Guarantors. Each Subsidiary of the Borrower
that is required to become a party to this Subsidiary Guaranty pursuant to
Section 8.9 of the Loan Agreement shall become a Subsidiary Guarantor for all
purposes of this Subsidiary Guaranty upon execution and delivery by such
Subsidiary of a supplement in form and substance satisfactory to the Agent.

[Signature Pages to Follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Subsidiary Guarantors has executed and delivered
this Subsidiary Guaranty under seal by their duly authorized officers, all as of
the day and year first above written.

 

[CORPORATE SEAL]     POLLO OPERATIONS, INC., as Subsidiary Guarantor       By:  
/s/ Joseph Zirkman       Name:   Joseph Zirkman       Title:   Vice President  
      [CORPORATE SEAL]     POLLO FRANCHISE, INC., as Subsidiary Guarantor      
By:   /s/ Joseph Zirkman       Name:   Joseph Zirkman       Title:   Vice
President         [CORPORATE SEAL]     CARROLS REALTY I CORP., as Subsidiary
Guarantor       By:   /s/ Joseph Zirkman       Name:   Joseph Zirkman      
Title:   Vice President         [CORPORATE SEAL]     CARROLS REALTY HOLDINGS
CORP., as Subsidiary Guarantor       By:   /s/ Joseph Zirkman       Name:  
Joseph Zirkman       Title:   Vice President

[Signature Pages Continue]

[Subsidiary Guaranty – Carrols Corporation]



--------------------------------------------------------------------------------

[CORPORATE SEAL]     TACO CABANA, INC., as Subsidiary Guarantor       By:   /s/
Joseph Zirkman       Name:   Joseph Zirkman       Title:   Vice President      
  [CORPORATE SEAL]     GET REAL, INC., as Subsidiary Guarantor       By:   /s/
Vivian Lopez-Blanco       Name:   Vivian Lopez-Blanco       Title:   President  
      [CORPORATE SEAL]     T.C. MANAGEMENT, INC., as Subsidiary Guarantor      
By:   /s/ Joseph Zirkman       Name:   Joseph Zirkman       Title:   Vice
President         [CORPORATE SEAL]     TP ACQUISITION CORP., as Subsidiary
Guarantor       By:   /s/ Joseph Zirkman       Name:   Joseph Zirkman      
Title:   Vice President        

[Signature Pages Continue]

[Subsidiary Guaranty – Carrols Corporation]



--------------------------------------------------------------------------------

[CORPORATE SEAL]     TPAQ HOLDING CORPORATION, as Subsidiary Guarantor       By:
  /s/ Vivian Lopez-Blanco       Name:   Vivian Lopez-Blanco       Title:  
President         [CORPORATE SEAL]     TEXAS TACO CABANA, L.P., as Subsidiary
Guarantor     By: T.C. Management, Inc., its General Partner       By:   /s/
Joseph Zirkman       Name:   Joseph Zirkman       Title:   Vice President      
  [CORPORATE SEAL]     TC LEASE HOLDINGS III, V AND VI, INC., as Subsidiary
Guarantor       By:   /s/ Joseph Zirkman       Name:   Joseph Zirkman      
Title:   Vice President

[Signature Pages Continue]

[Subsidiary Guaranty – Carrols Corporation]



--------------------------------------------------------------------------------

    WACHOVIA BANK, NATIONAL ASSOCIATION as Agent       By:   /s/ Ronald F.
Bentien, Jr.       Name:   Ronald F. Bentien, Jr.       Title:   Director      
 

[Subsidiary Guaranty – Carrols Corporation]